Exhibit 10.2

AGREEMENT

This AGREEMENT (the “Agreement”) is made and entered into as of November 10,
2006, by and between Nabi Biopharmaceuticals, a Delaware corporation (“Nabi”),
Jason Aryeh (“Aryeh”) and JALAA Equities, LP (together with Aryeh, “JALAA”).

RECITALS

WHEREAS, Third Point LLC, a Delaware limited liability company (“Third Point”)
intends to solicit written consents from Nabi’s stockholders (the
“Solicitation”) to (i) remove a majority of the members of Nabi’s board of
directors (the “Board”) and (ii) request that the Board fill the resulting
vacancies on the Board with nominees selected by Third Point, including Aryeh;
and

WHEREAS, concurrently with the execution of this Agreement, Nabi and Third Point
are entering into a Settlement Agreement (the “Settlement Agreement”),
providing, among other things, that Aryeh will be appointed to the Board;

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

AGREEMENTS

Section 1.1 Termination of Solicitation; Voting Agreement. (a) From the date
hereof through the completion of the annual meeting of stockholders of Nabi to
be held in 2007 (the “2007 Annual Meeting”), neither JALAA nor any of its
Affiliates will, directly or indirectly, solicit proxies or consents for the
voting of any voting or other securities of Nabi or otherwise become a
“participant,” directly or indirectly, in any “solicitation” of “proxies” or
consents to vote, or become a “participant” in any “election contest” involving
Nabi or Nabi’s securities (all terms used herein and defined in Regulation 14A
under the Exchange Act of 1934, as amended (the “Exchange Act”) having the
meanings assigned to them therein), (ii) seek to advise or influence any person
with respect to the voting of any securities of Nabi, (iii) initiate, propose or
otherwise “solicit” Nabi stockholders for the approval of shareholder proposals,
(iv) otherwise communicate with Nabi’s stockholders or others pursuant to Rule
14a-1(l)(2)(iv) under the Exchange Act, (v) otherwise engage in any course of
conduct with the purpose of causing stockholders of Nabi to vote contrary to the
recommendation of the Board on any matter presented to Nabi’s stockholders for
their vote or challenging the policies of Nabi or (vi) otherwise act, directly
or indirectly, alone or in concert with others, to seek to control or influence
the management, the Board, policies or affairs of Nabi, other than through the
Third Point nominees to the Board (the “Third Point Nominees”). For purposes of
this Agreement, “Affiliate” means, with respect to any person, any other person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such first person and any
employees, officers and partners of JALAA.

(b) Until the completion of the 2007 Annual Meeting,

(i) at each meeting of stockholders of Nabi held for the purpose of electing any
member of the Board, JALAA shall, and shall cause its Affiliates to, cause all
voting securities of Nabi beneficially owned by each of them to be present at
such meeting for purposes of establishing a quorum and to be voted (x) for the
nominees recommended by the Board (provided such nominees include the Third
Point Nominees), (y) on all other proposals of the Board and any proposals by
other stockholders of Nabi not covered by clause (z) below, as JALAA determines
is appropriate, and (z) in accordance with the recommendation of the Board on
any proposals of any other stockholder of Nabi who is also proposing one or more
nominees for election as director in opposition to the nominees of the Board at
any such meeting. No later than five business days prior to each such meeting of
stockholders, JALAA shall, and shall cause each of its Affiliates to, vote in
accordance with this Section 1.1(b). JALAA shall not, and shall cause each of
its Affiliates not to, revoke or change any vote in connection with any such
meeting of stockholders unless such revocation or change is required or
permitted in accordance with the first sentence of this Section 1.1(b); and

 



--------------------------------------------------------------------------------

(ii) JALAA shall not, and shall cause its Affiliates not to, execute any written
consent to approve any proposal by any other stockholder of Nabi (including a
proposal for the removal and/or election of new members of the Board) that has
not been recommended by the Board.

ARTICLE II

MISCELLANEOUS PROVISIONS

Section 2.1 Representations and Warranties.

(a) Each of the parties hereto represents and warrants to the other party that:

(i) such party has all requisite authority and power to execute and deliver this
Agreement and to consummate the transactions contemplated hereby,

(ii) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
required action on the part of such party and no other proceedings on the part
of such party are necessary to authorize the execution and delivery of this
Agreement or to consummate the transactions contemplated hereby,

(iii) the Agreement has been duly and validly executed and delivered by such
party and constitutes the valid and binding obligation of such party enforceable
against such party in accordance with their respective terms, and

(iv) this Agreement will not result in a violation of any terms or provisions of
any agreements to which such person is a party or by which such party may
otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting such party.

(b) The parties hereto acknowledge, warrant and represent that they have
carefully read this Agreement, understand it, have consulted with and received
the advice of counsel regarding this Agreement, agree with its terms, are duly
authorized to execute it and freely, voluntarily and knowingly execute it.

Section 2.3. General.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and the respective successors, personal
representatives and assigns of the parties hereto.

(b) This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersedes all prior and
contemplated arrangements and understandings with respect thereto.

(c) This Agreement may be signed in counterparts, each of which shall constitute
an original and all of which together shall constitute one and the same
Agreement.

(d) All notices and other communications required or permitted hereunder shall
be effective upon receipt and shall be in writing and may be delivered in
person, by telecopy, electronic mail, express delivery service or U.S. mail, in
which event it may be mailed by first-class, certified or registered, postage
prepaid, addressed to the party to be notified at the respective addresses set
forth below, or at such other addresses which may hereinafter be designated in
writing:

If to Nabi:

Nabi Biopharmaceuticals

5800 Park of Commerce Boulevard, N.W.

Boca Raton, FL 33487

Attention: Thomas H. McLain

Fax No.: (561) 989-5801

with a copy to:

 



--------------------------------------------------------------------------------

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attention: Steven R. Shoemate

                   Eduardo Gallardo

Fax No.: (212) 351-4035

and

Nutter, McClennen & Fish LLP

World Trade Center West

155 Seaport Boulevard

Boston, Massachusetts 02210

Attention: James E. Dawson

Fax No.: (617) 310-9623

If to JALAA:

JALAA Equities, LP

34 Sumner Road

Greenwich CT 06831

Attention: Jason Aryeh

Fax No.: 203-618-9218

(e) This Agreement and the legal relations hereunder between the parties hereto
shall be governed by and construed in accordance with the laws of the State of
Delaware applicable to contracts made and performed therein, without giving
effect to the principles of conflicts of law thereof.

(f) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid, but if any provision of this Agreement
is held to be invalid or unenforceable in any respect, such invalidity or
unenforceability shall not render invalid or unenforceable any other provision
of this Agreement.

(g) It is hereby agreed and acknowledged that it will be impossible to measure
in money the damages that would be suffered if the parties fail to comply with
any of the obligations herein imposed on them and that in the event of any such
failure, an aggrieved person will be irreparably damaged and will not have an
adequate remedy at law. Any such person, therefore, shall be entitled to
injunctive relief, including specific performance, to enforce such obligations,
without the posting of any bond, and, if any action should be brought in equity
to enforce any of the provisions of this Agreement, none of the parties hereto
shall raise the defense that there is an adequate remedy at law.

(h) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party hereto
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(i) Each of the parties hereto hereby irrevocably and unconditionally consents
to submit to the exclusive jurisdiction of the courts of the State of Delaware
and of the United States of America, in each case located in the County of New
Castle, for any action, proceeding or investigation in any court or before any
governmental authority arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any action,
proceeding or investigation relating thereto except in such courts), and further
agrees that service of any process, summons, notice or document by registered
mail to its respective address set forth in this Agreement shall be effective
service of process for any action, proceeding or investigation brought against
it in any such court. Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action,
proceeding or investigation arising out of this Agreement or the transactions
contemplated hereby in the courts of the State of Delaware or the United States
of America, in each case located in the County of New Castle, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, proceeding or investigation brought in any such
court has been brought in an inconvenient forum.

 



--------------------------------------------------------------------------------

(j) Aryeh and JALAA Equities, LP shall be jointly and severally liable with
respect to all their respective covenants under this Agreement.

[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.

NABI BIOPHARMACEUTICALS

By:  /s/    Thomas H. McLain                                    

        Name: Thomas H. McLain

        Title: Chairman, Chief Executive Officer

                  and President

JALAA EQUITIES, LP

By:  /s/    Jason Aryeh                                                   

Name: Jason Aryeh

Title: General Partner

/s/    Jason Aryeh                                       
                       

JASON ARYEH

 